 fly 7 , ,•.,..,, 7 •WATT ELECTRIC CO655•Watt Electric Company and its alter ego, WattPlumbing, Airconditioning & Electric, Inc. andJohn 0. Watt and International Brotherhood ofElectrical Workers, Local No. 584, AFL-CIO-CLC. Case 16-CA-1143414 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 31 July 1984 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General. Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its 'authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDER, The National Labor Relations Board adopts therecommended , Order of the administrative lawjudge and orders that the Respondent, Watt Elec-tric Company and its alter ego, Watt Plumbing,Airconditioning & Electric, Inc. and John 0. Watt,Tulsa, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.1 In the absence of exceptions Member Hunter adopts the judge's con-clusion that the Union is the Sec 9(a) collective-bargaining representativeof the Respondent's employeesDECISIONSTATEMENT OF THE CASERICHARD J. LniToN, Administrative Law Judge. Inthis alter ego case I find that Respondent, establishing analter ego in order to operate nonunion with the hopethat it could then make a profit, violated Section 8(a)(5)of the Act by refusing to apply the union contract to itsalter ego, and transgressed Section 8(a)(3) by construc-tively discharging its employees, members of the Union,when they quit rather than applying to work for thealter egoThe ease was tried before me in Tulsa, Oklahbma, onMarch 7-8 and April 16, 1984, pursuant to the January27, 1984 complaint issued, and thereafter amended, bythe General Counsel of the National Labor RelationsBoard through the Regional Director for Region 16 ofthe Board. The complaint is based on a charge filed De-cember 22, 1983, by International Brotherhood of Elec-trical Workers, Local No. 584, , AFL-CIO-CLC (theUnion, IBEW, or Local 584), against Watt ElectricCompany, inc..1In the complaint, as 'amended, the General Counsel al-leges that the Respondent violated Section 8(a)(5) of theAct on August 23, 1983, when WPA repudiated its col-lective-bargaining contract with Local 584, unilaterallyterminated its employees, and began operating nonunionunder the name of Watt Electric Company (WECO).The General Counsel also- alleges that Respondent violat-ed Section 8(a)(3) of the Act on August 23 by terminat-ing the employees of WPA because they were membersof or represented by the IBEW:By its answer Respondent admits receiving the chargebut essentially denies all other allegations: At the hear-ing, Respondent amended its answer to admit commerceand certain other facts.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the General Counsel, I make the fol-lowing 2.FINDINGS' OF FACTI. JURISDICTIONWPA, until August 23, 1983, and WECO, on and afterthat date, have been engaged in the business of providingelectrical contracting services in the building and con-,struction industry: During calendar year 1983, Respond-ent performed such services valued in excess of $50,000for other business enterprises, including Oklahoma Elec-tric Supply Company (OES), located within the State ofOklahoma. During the past 12 months OES, an Oklaho-ma corporation with a place Of business in Tulsa, Okla-homa, purchased and received goods and materialsValued in excess of $50,000 at its Tulsa facility directfrom points outside Oklahoma.WPA and WECO are members of the Eastern Oklaho-ma Chapter; National Electrical Contractors Association,Incorporated (NECA) NECA is an organization of em-ployers engaged in providing electrical contracting serv-ices. NECA exists for the purpose, inter alia, of repre-senting certain employer-members in negotiating and ad-ministering collective-bargaining agreements with vari-ous labor , organizations, . including the Union. Variousemployer-members of NECA annually purchase goodsand materials valued in excess of $50,000 directly fromsuppliers located outside OklahomaI find that at all material times Respondent has been anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act...I All dates are 1983 unless otherwise indicated In this decision, WattPlumbing, Airconditioning ,84 Electric, Inc is designated as WPA andJohn 0 Watt as Watt* Because its articles of incorporation reflect thecorrect name to be "Watt Electnc Company" (G C Exh II), I excludethe "Inc "†2 Although Respondent asserted at the close of the hearing that it de-sired to file a bnef, it failed to do so273 NLRB No. 94 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Local 584 is alabor organization within the meaning of Section 20) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundJohn 0. Watt has been president of WPA since 1979(Tr. 1:37; 3:16).3 Watt testified that the Company, al-though under a different name, was established in 1910(Tr. 3:15). For approximately 50 years. it enjoyed a bar-gaining relationship with the Union '(Tr. 3:15). In 1979Watt's father, Dale Watt, sold WPA to his sons., JohnWatt purchased 87 percent and his brother Jim pur-chased 13 percent (Tr. 1:64-65, 119).,On January 2, 1974, Watt's father, still active in thebusiness then, signed a "Letter of Assent-A" with theEastern Oklahoma Chapter of the National ContractorsAssociation (NECA).4 In signing the form. (G.C. Exh. 2),WPA designated NECA as its collective-bargaining rep-resentative for all matters "contained in or pertaining tothe current approved inside labor agreement" betweenNECA and Local 584. The authorization, by its expressterms, shall remain in effect until ,terminated by the un-dersigned employer giving written notice to the EasternOklahoma Chapter, NECA, and to the Local Union atleast one hundred fifty (150) days prior to the then cur-rent anniversary date of the aforementioned approvedlabor agreement." By its amended answer, 'Respondentadmits that the Assent designation, described above, re-mained in effect until June 1983 as to WPA (Tr., 1.15).The most recent collective-bargaining • agreement(CBA) executed by NECA and Local 584 expressed aneffective term of June 2, 1982, through May 31, 1984,continuing thereafter from year to year unless modifiedor terminated on written notice of 90 days prior to theanniversary date (G.C. Exh. 3). By letter dated June 9,1983, Watt, on behalf of WPA, purported to cancel theAssent and to revoke the designation of NECA asWPA's bargaining representative (G.C. Exh. 7).5 In aletter bearing the same date, Watt notified Local 584 ofits desire to terminate the CBA set to expire May' 31,1984 (G.C. Exh 6). Watt stated in the letter that WPArepresentatives would be available to meet with theUnion to discuss a successor contract.The General Counsel contends that Respondent's at-tempt to withdraw the bargaining authorization was un-timely because Watt's letter failed to give .the requiredTranscript references are by volume and page The third day of thisheanng followed a 6-week recess, and the reporting service prepared thevolume of testimony for the third day as if It were a new hearing begin-ning with page one To avoid confusion, I designate the transcnpt for thethird day as volume 3, and I list the page numbers as they appear in thatvolume4 The company name shown on the form is "Watt Electnc Company"Watt explained that the company performed electncal work for 20 years,and that the clerks at NECA frequently used the name shown as thecompany's name as a shorthand rendition of the longer name (Tr 1 214-216)5 Watt testified that WPA has not dropped its membership in NECA,and that WECO is a member of NECA although WECO has never as-signed its bargaining rights to NECA (Tr 3 92)150 days' notice. The argument appears to be that Re-spondent desired the notice to be effective immediately(Br. at 26) Of course, it is clear that Watt's revocationletters, dated June 9, 1983, gave well over the required150 days' notice prior to the contract's anniversary date.However, on June 29, 1983, NECA and Local 584 exe-cuted an amendment to the 1982-1984 CBA whereby theCBA was extended 1 year, to May 31, 1985. The exten-sion was in exchange for the Union's deferring 75 centsof a $1-an-hour pay raise, scheduled for June .1, 1983, toJune 1, 1984, with the remaining 25 cents of the sched-uled dollar to be paid to the pension plan effective June1, 1983. WPA took advantage of the deferred wage rateby continuing to pay the existing rate, plus the additional25 cents for the pension fund, until WPA became dor-mant in August 1983. Watt testified that he consideredWPA bound to the 1982-1984 CBA for its original term,but not to the 1-year extension, and that the reason WPAceased making the fringe benefit payments after August1983 is because after August 23, 1983, WPA no longeremployed any bargaining unit employees (Tr. 1182, 192-196, 212). I find that WPA's revocation notice wastimely and effective. The notice exceeded the 150 daysrequired.As established by the amended pleadings, the bargain-ing unit is described as:All full-time and part-time journeymen electricians,apprentices,- and helpers employed by Respondent,exclusive of office employees, guards, watchmen,and supervisors as defined in the Act.WPA employed about four employees in the unit.†B Alter Ego WECO Created to Evade UnionContractI. FactsThere is no dispute that by 1982 WPA was sufferingfrom economic difficulty. Watt testified that WPA waslosing jobs by _being underbid by nonunion contractorsduring a time wlien the economy was generally poor(Tr. 1 231). The average nonunion pay rate, Watt testi-fied, is about one-half that of union scale (Tr. 3:22, 48,85). In January 1983 the Watt brothers, particularly JohnWatt, began a series of 'steps designed to help keep WPAafloat. Thus; in -January, Watt eliminated his own salary(Tr 1.68; 3:27). 'In April he mortgaged his home for"$40,000, and Jim Watt did likewise for $10,000, and theyput the funds into WPA (Tr. 1:70-71, 3.29, 91). Watt alsosold an interest in an oil well, and in March he sold hisautomobile to provide his living expenses (1:71-72).WPA 'also auctioned some inventory for $40,000.7 WPA6 Even if WPA initially entered into a prehire agreement with theUnion under Sec 8(f) of the Act, that agreement ripened into a Sec 9contract by virtue of the fact that WPA's employees constituted a perma-nent and stable work force with a majority, and perhaps all, being mem-bers of Local 584 In short, at all times material herein, Local 584 en-joyed majority status7 Because the inventory sold at far below value, the sale hurt WPA'scredit standing at the firin's bank, for the bank had listed the inventory ata much higher value (Tr .3 31, 33) WATT ELECTRIC CO657also terminated an office employee who had worked forthe firm 21 years (Tr. 1:137; 3:28)Although Watt never told the Union how bad WPA'sfinancial plight was, the NECA contractors did seek anumber of contract changes in an attempt to remaincompetitive The Union granted none of those requested,but did agree that a contractor could pay a reduced rate,75 percent of scale, for certain small jobs. This conces-sion was called the Jobs Target Program (G.C. Exh. 15)., Watt testified that, because the Jobs Target Programdid not apply to much of his work, he went to each ofhis employees in July 1983 and asked if they would agreethat WPA could apply the reduced scale to all jobs ofWPA (Tr. 1:85, 92).8 Each agreed. The Union did notlearn of this conduct until late August (Tr. 2.374).9Although the reduced rate helped, Watt testified, itwas not enough (Tr. 1:93; 3:55). Earlier WPA's bank hadgiven the Company an ultimatum•get profitable, or else!(Tr. 1:67, 160-161, 168) In August the Watt brothers de-cided they would have to take the ultimate step•beginoperating a firm which had no union contract (Tr 3.56).About August 1 the idea of incorporating another -firmbegan to form (Tr. 1.40), and the decision made by theWatt brothers became firm on August 19 (Tr. 1:66, 217,230). WECO was incorporated on August 22, the datethe articles of incorporation were filed with the office ofthe Secretary of State of Oklahoma (1-41, 55; G.C. Exh.11). .Watt testified that WECO was created in response tothe hank's pressure to become profitable, and the onlyway left in which a profit could be made was by deacti-vating WPA and operating through a new company,WECO, which would not have to pay the high wagesand benefits mandated by a union contract (Tr. 1:67, 161,166).1† This is reflected in a letter,, dated January 9,1984, from Respondent's counsel, Jeff Nix, to Boardagent Leslie D Imboden, responding to the Union'scharge in this case. The first paragraph of the two-para-graph letter reads (G.C. Exh. 8).In response to the charges filed the Company, re-plies_as follows: Late in the summer of 1983 the em-ployer ascertained that it could no longer operatepaying union scale and further that the union wouldnot consider a lesser rate, so the employer ceaseddoing business.This is not a case involving a "double breasted" oper-ation.' At the hearing Respondent's counsel described8 The complaint was amended at trial to allege such direct dealing asbeing violative of Sec 8(a)(5) of the Act (Tr 2 328, 379, G C Exh 20)9 Watt bypassed the Union because he felt Local 584 would be nega-tive (1-191, 225, 3 72) He never sought individual relief from the Unionfrom the contractual wage scale and benefit contributions (Tr 1 73-76)However, It should be noted that under art II, sec 24, of the 1982-1984CBA, any better term granted to one contractor must be extended to all(GC Exh 3)is Watt testified that WECO has never recognized the Union or hon-ored the 1982-1984 CBA (Tr 1174, 220)11 The Board has defined "double breasted" as being one "in which acontractor operates two companies, one unionized and the other nonun-ionized " Walter N Yoder & Sons, 270 NLRB 652 fn 2 (1984), Comment,Double-Breasted Operations In the Construction Industry A Search ForConcrete Guidelines, 6 U Dayton L Rev 45 fn 3 (1981)the situation as being one in which one company (WPA)simply "went broke," and, in an effort to salvage whatwas left, "They offered a reduced wage rate to employ-ees who are performing essentially the same work [forWECO] " (Tr. 1:143)Watt testified that he did not awake one morninghating the Union, and that if somehow he were givencomplete discretion regarding wages and benefits, he stillwould be operating under the CBA and WECO wouldnot have been formed (Tr. 1-167-168).The parties stipulated that Respondent convertedWPA to a dormant status; that WPA exists merely toservice its mortgage obligation; that the various businesstransfers, purchases, and lease payments between WPAand WECO have not been as an arm's-length transaction;and that WPA and WECO constitute a single integratedbusiness enterprise, with the qualification that WPAexists only in its dormant condition (Tr. 1:149-151).The parties further stipulated that at all times material,John 0. Watt has controlled the operation and manage-ment of both WPA and WECO, and that the matters socontrolled include labor relations (Tr. 1:60, 129).12Watt testified that he was responsible for the hiring atboth WPA and WECO, although Jim Watt, his brother,served as the only supervisor at WPA other than Watt(Tr. 1:132-133). Jim 'Watt is vice president of WPA andsecretary-treasurer of WECO (Tr. 1-53, 55). The boardsof directors of both corporations are composed principal-ly of members of the Watt family (1:60). Watt testifiedthat WECO assumed what business WPA had and hastried to expand on it (Tr. 3:64-65) while using the samejob classifications for its electricians of journeyman andapprentice (Tr. 1.135). Following its August 23 deactiva-tion, WPA has leased its office space, equipment, andland to WECO for $3600 per month from which WECOoperates (1:141, 169). When WECO needs a supply item,it purchases it at market value from the inventory stillowned by WPA (Tr. 3:89-90).2. Analysis and conclusionsAs noted by the Third Circuit in its lucid opinion inNLRB v. Browning-Ferris Industries, 691 F 2d 1117,(1982), the Board reviews the following four factors indetermining whether two nominally separate entities inreality constitute a single employer (1) functional inte-gration of operations; (2) centralized control of labor re-lations;13 (3) common management; and (4) commonownership or financial control." However, a finding ofsingle-employer status does not necessarily establish thatan employerwide unit is the appropriate bargaining unit.South Prairie Construction Co. v. Operating Engineers" Dale Watt, the father of John 0 Watt, has owned 100 percent ofWECO's stock at all times (Tr 1 66) John 0 Watt is vice president ofWECO and his wife, Malissa Watt, is president of WECO (Tr 1 55)Notwithstanding Malissa Watt's position of president, Watt credibly testi-fied, consistent with the stipulations, that his wife is not engaged in theoperation of WECO (Tr 1 121-122)" Control of labor relations is deemed a cntical factor Gerace Con-struction, 193 NLRB 645 (1971), Comment, Bargaining Obligations AfterCorporate Transformations, 54 NYUL Rev 624, 634, and fn 68 (1979)14 With equal clarity, the Court distinguished the different concept ofJoint employer 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 627, 425 U.S. 800 (1976). This is so because the cn-teria for finding a single employer are not the same asthose used in determining the scope of the unit. Acoustics,Inc., 270 NLRB 1046 (1984). Thus, the collective-bar-gaining agreement (CBA) of one entity does not attachand bind the single employer simply because there is asingle-employer finding. NLRB v. DMR Corp., 699 F.2d788 (5th Cir. 1983); Samuel Kosoff & Sons, Inc.,' 269NLRB 424 (1984); Naccarato Construction Co., 233NLRB 1394 fn. 2 (1977). On the other hand, where twofirms do comprise a single employer employing employ-ees in an employerwide unit found appropriate, the CBAof one will bind the single employer. Walter N Yoder &Sons, 270 NLRB 652 fn. 2 (1984); Ray C. Lapp Air Con-ditioning, 270 NLRB 641 fn. 2 (1984), DMR Corp., 258NLRB 1063 (1981), remanded on other grounds 699 F.2d788 (5th Cir. 1983).In contrast to the single-employer situation, where twofacially different firms are found to be alter egosof eachother, the CBA of one automatically binds the other."This result follows from the very definition of an alterego. As a practical matter the second company, found tobe the alter ego of the first, does not have a CBA of itsown because typically the alter ego is established for thepurpose of evading the original employer's responsibil-ities under its CBA. As we shall see, the purpose of thecorporate transformation is a factor the Board considers.In resolving questions of alter ego status the Boardconsiders a number of factors, no one of which is con-trolling, with several being similar to those reviewedwhen determining .single employer status. The Board re-cently. listed these factors as including." (1) commonmanagement and ownership; (2) common business pur-pose, nature of operations, and supervision; (3) commonpremises - and equipment; (4) common customers, i.e.,whether the employers constitute the same business inthe same market; (5) the nature and extent of the negotia-tions and formalities surrounding the transaction; and (6)whether the purpose behind the creation of the allegedalter ego was legitimate or whether, instead, its purposewas to evade responsibilities under the Act.Because I find WECO to be the alter ego of WPA,is not necessary that I resolve the single-employer or ap-propriate unit questions.Turning now to a review of the evidence regardingthe alter ego factors, I note that consideration of the firstfactor calls for an affirmative finding. Admittedly, therewas common management Even though Watt's father isthe sole shareholder of WECO, there is substantiallyidentical ownership of WPA and WECO because theBoard, at least in these circumstances, treats ownershipby family members as personal ownership.' 716 Walter N Yoder- & Sons, supra, E G Sprinkler Corp, 268 NLRB1241 fn 1, 1244 (1984), J M Tanaka Construction, 249 NLRB 238, -241(1980), enfd 675 F 2d 1029, (9th Or 1982)16 Fugazy Continental Corp, 265 NLRB 1301 (1982), enfd 725 F 2d1416 (DC Cir 1984) See also Advance Electric, 268 NLRB 1001 (1984)E G 'Sprinkler Corp, 268 NLRB 1241 (1984), Advance Electric,supra, J M Tanaka Construction, 249 NLRB 238, 241- fn 29 (1980), enfd675 F 2d 1029 (9th Cir 1982)In fact, most of the factors are covered by the parties'stipulation that following WECO's creation it had sub-stantially identical management, ownership, business pur-pose, operation, supervision, equipment, and customersthat WPA had before August 23, 1983 (Tr. 1:147). Asdiscussed earlier, the parties also stipulated that Wattcontrols the labor relations policies of WECO as he alsodid at WPA before it became dormant on August 23(1.60-61).The fact that WECO operates from the same premisesoccupied by WPA has been noted. Moreover, the partiesstipulated that the $3600 monthly lease payment made byWECO to WPA is not based on fair market value con-siderations but only on WECO's remaining mortgage ob-ligations, that the arrangement is not an arm's-lengthtransaction, and that the two firms are a single integratedbusiness enterprise, with the qualification that WPA isdormant and exists only to service its mortgage obliga-tions (Tr. 1:149-151).Finally, and as previously discussed, Watt was quitecandid at the hearing in testifying that the principal moti-vation, indeed, the only reason, in creating WECO wasfor the purpose of establishing a profitable companybased on operating at wage and rates substan-tially less than those mandated by WPA's CBA. Watttestified that WPA was deactivated because it .could notmake the desired profit under a union contract (Tr.1:164, 165). WECO was created to avoid WPA's finan-cial obligations under the 1982-1984 CBA."Although Watt did not, I find, harbor any personaldislike, animus, or hate for the Union, the absence ofsuch a motivation is not determinative. What does re-solve the issue is the undisputed fact that the Watt familycreated WECO in an attempt to evade the CBA WPAwas obligated to honor with Local 584.Certain testimony by Gerald H. Edwards, Local 584'sbusiness manager, is illuminating here. Edwards crediblytestified that on August 23, 1983, Watt informed Ed-wards that WPA was closing and WECO would opennonunion. Edwards inquired how Watt expected to bene-fit from this when his brother had been unsuccessful inan earlier attempt to operate a nonunion shop. Watt re-plied that when Jim Watt had tried to operate nonunionearlier, it was under the name "Diversified Electric," aname not known in the electrical business in Tulsa. Byutilizing the name of Watt Electric Company, Watt ex-plained to Edwards, Watt felt WECO could survive andmake a profit (Tr. 2:343-344). In his subsequent testimo-ny, Watt did not address the subject of "DiversifiedElectric" or the remarks (aside from the nonunion part)attributed to him by Edwards. I credit Edwards who tes-tified with a persuasive demeanor.A majority of the court in Denzil S. Alkire v. NLRB,716 F.2d 1014 (4th Cir. 1983), held that an alter ego con-clusion cannot be made unless it is supported by a find-ing that the employer "obtained, or reasonably expected".18 Watt testified that WECO does not provide any fringe benefits suchas Insurance (Tr 3 94)18 Certain work rules, deemed restrictive, pertaining to such matters asthe Journeyman-apprentice ratio also figured in Respondent's motivation(Tr 1 115-116, 3 93-94) svArr ELECTRIC CO659an economic benefit as a result of the transfer of its oper-ations to the alleged alter ego. As with the Shoots familyin Advance Electric, 268 NLRB 1001 (1984), and theCordes family in Crawford Door Sales Co., 226 NLRB1144 (1976), here the Watt family anticipated the "rea-sonably expected" economic benefit that the alter ego(WECO) could be operated at a profit (because of noCBA) instead of the loss being sustained by WPA whichwas bound to a CBA.Even with the added factor of a reasonably expectedeconomic benefit, it is clear, and I find, that from its in-ception WECO has been the alter ego of WPA.2•Accordingly, I find that Respondent, by allowingWECO to fail to honor the 1982-1984 CBA with Local584, has violated Section 8(a)(5) of the Act. SamuelKosoff & Sons, 269 NLRB 424 (1984); Advance Electric,supra.WPA's Employees Constructively DischargedThere is a sharp dispute over what Watt told GeraldH. Edwards, Local 584:s business manager, either the'early morning or early afternoon of August 23, 1983,21and the unit employees later that afternoon. The crux ofthe dispute is whether Watt, on informing them he wasclosing WPA on August 23 and would begin operatingthe next day as ,a different firm, also asserted that thenew company would be nonunion. Watt contends that hesaid nothing about nonunion, whereas Edwards and four'employee witnesses testified that he did. I credit Ed-wards and the employees, who testified persuasively, andI find that on August 23, Watt did tell them WECOwould 'ripen as a nonunion shop. The employees, facedwith the choice of having to forgo the benefits of theirunion contract, all declined Watt's offer that they couldapply for work at WECO., To the extent that it matters, I credit Watt's testimonythat he did not awake one morning hating the Union (Tr:1:167). I also credit his testimony that he had no objec-tion to the men retaining their union membership whileworking for WECO Admitting that he did not tell themen this latter fact, Watt asserts that he did not do sobecause they did not ask- (Tr 1:186). Such admission les-sens the weight to be given his further testimony that hewould welcome the men to WECO's payroll (Tr. 1 83).It is clear that, although Watt would like to have had theexperience and reliability of .tfiese electricians at WECO,he made little affirmative effort to encourage them toapply. Whether Watt followed his course of lukewarmeffort because of the men's negative reaction at workingfor a nonunion firm, or because Watt perhaps felt thatthere was no way he could convince union electriciansto work for a nonunion'shop, is not entirely clear.22 Res-2'0 The pleadings designate WPA as the alter ego of WECO The' dif-ference is immaterial, for the alter and the ego are one and the sameunder the law21_ The hour is disputed, but I need not resolve the conflict22 one of the electncians, Jerry W Wallace, returned about January1984 and discussed with Jim Watt the possibility of being lured byWECO (Tr 1187, 247,, 2 259) Nothing developed from this interviewand, although the cause is not fully explained in the record, it appears tobe unrelated to Wallace's known union membershipolution of the question is not really important, for the de-termination of whether a constructive discharge oc-curred does not depend on a finding that Watt actedfrom union animus and discriminatory intent.A constructive discharge is shown simply by the factthat Watt presented the electricians with a Hobson'schoice: work for WECO without benefit of a union con-tract, or work elsewhere. By presenting its employeesthat choice on August 23, 1983, Respondent violatedSection 8(a)(3) of the Act. Advance Electric, supra; Re-modeling By Oltmanns, 263 NLRB 1152, 1162 (1982).CONCLUSIONS OF LAW1.Respondents WPA and WECO are employerswithin the meaning of Section 2(2), (6), and (7) of theAct.2.WECO is the alter ego of WPA.3.IBEW Local 584 is a labor organization within themeaning of Section 2(5) of the Act.4.The following employees constitute a unit appropri-ate for collective bargaining within the meaning of Sec-tion 9(b) of the Act.All full-time and part-time journeymen electricians,apprentices, and helpers employed by Watt Plumb-; ing, Airconditioning & Electric, Inc., and by itsalter ego Watt Electric Company, excluding office, employees,, guards, watchmen, and supervisors asdefined in the Act. - -5.,At all. times material herein, IBEW Local 584 hasbeen the exclusive collective-bargaining representative ofthe employees in the appropriate unit .within the meaningof Section 9(a) of the Act;6.WPA effectively revoked the "Letter of Assent-A"on June 9, 1983, and therefore did not become bound tothe 1-year extension of the expiration date provided for inthe June 29, 1983, amendment to the 1982-1984 collec-tive-bargaining agreement.7.By negotiating a reduction in the pay scale at mid-term.directly with its unit employees in July 1983, WPAviolated Section 8(a)(5) and (1) of the Act.8.By failing and refusing to recognize and bargainwith the Union as the exclusive representative of its em-ployees in the appropriate unit, by failing to honor the1982-1984 'CBA with respect to such employees and byfailing to apply to such employees the terms and condi-tions of the 1982-1984 CBA, Respondent has violatedSection 8(a)(5) and (1) of the Act.9.By constructively discharging Donald J. Andrews,Robert L. Silver, Johnny F. Taylor, and ferry W. Wal-lace on August 23, 1983, by conditioning their employ:ment on working for WECO without the benefit of the1982-1984 CBA applicable between WPA and theUnion, and below the wage rates and benefits called forin the CBA, Respondent has violated Section 8(a)(3) and(1) of the Act.10.These are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE-REMEDY..Having found that Respondent has violated Section8(a)(3) and (5) the Act, I shall order that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.The General Counsel makes no contention that John0. Watt is named in his capacity as an individual. Ittherefore appears that Watt is named only as an owner,representative, or officer of WPA and WECO. Accord-no monetary liability shall attach to Watt in his in-dividual capacity. See generally Contns Packing Co., 268NLRB 113 (1983),In making the discnminatees whole in the manner es-tablished by the Board in' F. W. Woolworth Co., 90NLRB 289 (1950), Respondent shall pay interest on anybackpay which is determined in the compliance stage tobe due 23 Interest shall be calculated in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651 (1977) Seegenerally Isis Plumbing Co., 138 NLRB 716 (1962). Re-spondent shall expunge any reference to the constructivedischarges from the personnel records' of the discrimina-,tees. Sterling Sugars, 261 NLRB 472 (1982).As earlier discussed, the 1982-1984 CBA expired as toRespondent on May 31,-1984: and the 1-year extension ofthe CBA does not bind Respondent. However; ReSpond-ent cannot eat the 'cake without paying the baker. Thismeans that Respondent, 'having revoked NECA's right tobargain on Respondent's behalf, could not avail itself ofthe deferred wage rate called for by the June 29, 1983amendment negotiated by NECA, while at the same timedecline to honor the 1-year extension. Respondent musttherefore make contributions and backpay at the scale setforth in the' 1982-1984 CBA without regard to the de-ferred rate negotiated by NECA in the June 1983amendment.Respondent was experiencing serious financial difficul-ty. In Watt's words, the (nonunion) competition was"fierce" and "cutthroat" (Tr., 3:18.) The course of actionRespondent chose in creating WECO, however, wasworse than futile. Respondent now not only must makewhole the constructively discharged employees and' re-imburse them and the contractual benefit funds, but italso must make whole all those employees hired byWECO between August 23, 1983, and May 31, 1984,pursuant to the terms and pay scale set forth in the 1982-1984 CBA.24 And it does not end there. Although the1982-1984 CBA expired May 31, 1984 as to Respondent,it is well settled that terms and conditions of employ-ment cannot be unilaterally changed following the expi-ration of a CBA, Stone Boat Yard, 264 NLRB 981 (1983),enfd. 715 F.2d 441 (9th Cir. 1983), although the rule doesnot hold for continuation of any dues-checkoff provi-sion,26 or for arbitration of a grievance arising after expi-23 Backpay shall be due not only for any loss of earnings resultingfrom their constructive discharge on August 23, 1983, but also resultingfrom the reduced wages Respondent unlawfully paid them from July toAugust 23, 1983 As to the latter, backpay shall be computed in accord-ance with Ogle Protection Service, 183 NLRB_682 (1970)24 The names of the affected employees and all amounts, due are mat:ters to be determined at the compliance stage25 Hassett Maintenance Corp. 260 NLRB 1211 (1982)ration of the CBA which is not over an obligation argu-ably created by the CBA.26 Thus, Respondent's backPayliability continues until Respondent complies with theorder set forth below.On these findings of fact and conclusion's of law andthe on entire record, I issue the following recommend-ed27ORDERThe Respondent, Watt Electric Company, and its alterego, Watt Plumbing, Airconditionmg & Electric, Inc.and John 0. Watt, its officers, agents, successors, and as-signs, shalll. Cease and desist from.'(a) Refusing to recognize and bargain with the Union,IBEW Local 584, as the exclusive representative of itsemployees in the appropriate unit with respect to wages,hours, working conditions, or other terms and conditionsof employment of the employees.(b.) Bypassing IBEW Local 584 and dealing directlywith its employees on wages, hours of work, or otherconditions of employment.-(c) Discouraging membership in the Union, or anyother labor organization, by constructively dischargingits' employees through the imposition of illegal conditionsof employment, or by otherwise discriminating againstany of its emOloyees in regard to hire, tenure of employ-ment, or other terms and conditions ,of their employ-ment.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Donald J. Andrews, Robert L. Silver,Johnny F. Taylor, and Jerry W. Wallace immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions of em-ployment, without prejudice to their seniority and otherrights and privileges, dismissing, if necessary, any em-ployees hired on or after August 24, 1983, to fill any ofsaid positions, and make such employees whole for anyloss of earnings and other benefits, suffered as a result ofthe- discrimination against them in the manner set forth inthe remedy section of the decision.(b)' Remove from its files any reference to the'unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will ,not be usedagainst them in any way.(c) Comply .retroactively with the terms ,and condi-tions of the 1982,1984 CBA, without regard to the modi-fications prescribed in the June 29, 1983 amendment, asthose original terms would have applied through May31, 1984, by making whole the Union for any and all26 Digmor Equipment & Engineering Co, 261 NLRB 1175 (1982)23 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for -all pur-poses - WATT ELECTRIC CO661benefit funds and other- payments due and owing pursu-ant to the 1982-1984 CBA 28(d)Make whole all unit employees for any losses theymay have- suffered by reason• of Respondent's failure tohonor the 1982-1984 CBA beginning in July 1983 andextending through May 31, 1984.29(e)On request, recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit concerning terms and condi-tions of employment:All full-time and part-time journeymen electricians, .apprentices, and helpers employed by Watt Plumb-ing, Aircondinoning & Electric, Inc., and by itsalter ego Watt Electric Company, excluding officeemployees, guards, watchmen, and supervisors asdefined in the Act.(f)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g)Post at its Tulsa, Oklahoma facility copies of theattached notice marked "Appendix."3† Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director in writing within 20days- from the date of this Order what steps the Re-spondent has taken to comply.28 The Board leaves to the compliance stage the full implementation ofthis provision E.G Sprinkler Corp, 268 NLRB 1241 (1984), AdvanceElectric, supra29 In addition to any backpay Respondent must pay the employeeswith interest, as noted in the remedy section of this decision, Respondentmust reimburse its employees for any expenses ensuing from its unlawfulfailure to make the required payments referred to in paragraph 2(c) as setforth in Kraft Plumbing, 252 NLRB 891 fn 2 (1980)3† If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organize'To form, join, or assist any unionTo bargain collectively through iepresentativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain withInternational Brotherhood of Electrical Workers, LocalNo. 584 as the exclusive representative of our employeesin the following appropriate unit:All full-time and part-time journeymen electricians,apprentices, and helpers employed by Watt Plumb-ing, Airconditioning & Electric, Inc., and by itsalter ego Watt Electric Company, excluding officeemployees, guards, watchmen, and supervisors asdefined in the Act.WE WILL NOT refuse to honor and abide by the termsand conditions of any collective-bargaining agreement(CBA) which we may have now or in the future withIBEW Local 584, or with any other labor organizationWE WILL NOT constructively discharge you by forcingyou to quit rather than to work without the wage scale,benefits, and conditions of any CBA which we havewith IBEW Local 584, or any other labor organization,and without representation by such labor organizationwhere we have a legal obligation to recognize suchunion and honor the agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you with respect to your rightsguaranteed by Section 7 of the National Labor RelationsAct.WE WILL NOT bypass IBEW Local 584, or any labororganization which is your exclusive representative, andnegotiate directly with you concerning wages, hours, orterms and conditions of employmentWE WILL, on request, recognize and bargain withIBEW Local 584 as the exclusive representative of allthe employees in the appropriate unit concerning rates ofpay, wages, hours of work, and other terms and condi-tions of employment.WE WILL make whole all employees employed in theunit at any time between July 1, 1983, and May 31, 1984,by transmitting, with interest, the contributions owed tovarious funds provided for in the 1982-1984 CBA; by re-imbursing, with interest, such unit employees for any ex-penses they may have incurred by our failure to makethe required contributions; and by paying to all employ-ees employed at any time in the unit between July 1,1983, and May 31, 1984, the difference, with interest, inwages actually paid and the wage scale specified in the1982-1984 CBA.WE WILL offer Donald J. Andrews, Robert L Silver,Johnny F. Taylor, and Jerry W. Wallace immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or pnvi- 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDleges previously enjoyed and WE WILL make them wholethat the discharge will not be used against him in anyfor any loss of earnings and other benefits resulting fromway.their discharge, less any net interim earnings, plus inter-est and WE WILL notify each of them that we have re-WATT ELECTRIC COMPANY AND ITS ALTERmoved from Our files any reference to his discharge andEGO, WATT PLUMBING, AIRCONDITIONING& ELECTRIC, INC. AND JOHN 0. WATT